PER CURIAM.
We reverse and remand this case for an evidentiary hearing or for the attachment *1194of portions of the record which conclusively show that appellant is entitled to no relief in relation to the claim that counsel affirmatively misled her of the maximum length of her sentence if she declined to accept any plea bargains and proceeded to trial. See Cottle v. State, 733 So.2d 963, 967 (Fla.1999). The attachment on which the state relies to refute this claim does not do so.
WARNER, SHAHOOD and GROSS, JJ., concur.